DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment / Arguments
The response, filed 10/14/2022, has been entered. Claims 1-17 are pending. The previous objections to claims 6, 12-14 and 16 are withdrawn due to amendment. The previous 112b rejections of claims 12, 15, and 17 are withdrawn due to amendment. The previous objection to FIG. 7 is withdrawn due to the replacement drawing containing descriptive text labels. Applicant’s arguments regarding the drawings objection related to claim 10 (the at least two digital pressure sensors are arranged in series) have been fully considered but are unpersuasive. Applicant’s arguments regarding the specification objections and claim rejections under 112a have been fully considered and are persuasive. Applicant’s arguments regarding claims 1-17 have been fully considered but are unpersuasive.
On page 7 of the response, applicant argues that the subject matter of claim 10 need not be shown. Specifically, applicant argues that “[a]ccording to 35 USC 113, a drawing is only necessary when needed to understand the claimed invention. The skilled artisan would be well familiar with parallel and series arrangements, such that a drawing is not necessary.” Instant FIG. 6 shows a parallel arrangement. In response, the examiner notes that it is clear what constitutes a parallel vs. series arrangement, in general (e.g. parallel vs. series resistors); however, in this case it is needed to understand the claimed invention. Specifically, as an example, claim 1 recites that the flow channel (or air conduit, see 112b rejection below) receives a part of a flow (see claim 1, lines 3-4 and lines 6-7). It is clear how the channel(s)/conduit(s) (instant FIG. 6 - 32a / 32b) receive a part of the flow when they are arranged in parallel; however it is not clear how they would receive a part of the flow when they are arrange in series. Further, it appears that having the channels/conduits/sensors arranged in series would require different methodology for the calculation of flow rate through the main channel compared to having them arranged in parallel. The examiner holds that such a drawing and description thereof would be required to understand the invention of claim 10. Therefore the examiner finds the aforementioned argument unpersuasive. The limitations of claim 10 (the at least two digital pressure sensors are arranged in series) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. 
On pages 8-9 of the response, applicant argues that the combination of Sandholt and Addington would result in the flow sensor being positioned in the main flow channel since Addington teaches the sensor being in the main flow channel. Applicant further argues that if the sensor shown in Addington were positioned elsewhere, it would not measure the flow of air but would only measure a value that would have to be transformed to a second value. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, it is Sandholt who is relied upon as teaching the sensor being located in the air conduit. Further, Sandholt teaches the sensor 30 being a flow rate sensor (e.g. abstract; page 11, lines 22-33; page 14, lines 19-23). The combination proposed in the previous and instant rejections is merely substituting the flow sensor of Addington in place of the flow sensor of Sandholt. Therefore the examiner finds the aforementioned argument unpersuasive

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitations of claim 10 (the at least two digital pressure sensors are arranged in series) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-3, 11, and 16 are objected to because of the following informalities: 
Regarding claim 1: “wherein said sensor unit comprises at least at least first digital differential pressure sensor” should read “wherein said sensor unit comprises at least a first digital differential pressure sensor” or otherwise be corrected. Further, “a first measurement a thermal flow of air” should read “a first measurement of a thermal flow of air” or otherwise be corrected.
Regarding claim 2: "the at least one digital differential pressure sensor" should read "the first digital differential pressure sensor" or otherwise be corrected.
Regarding claim 3: "the at least one digital differential pressure sensor" should read "the first digital differential pressure sensor" or otherwise be corrected.
Regarding claim 11: "the digital differential pressure sensor" should read "the first digital differential pressure sensor" or otherwise be corrected.
Regarding claim 16: "a first measurement a thermal flow of air" should read "a first measurement of a thermal flow of air" or otherwise be corrected. Further, “pressure sensorcomprising” should read “pressure sensor comprising”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1: A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p) II. Claim 1 recites “wherein the first measurement is used to convert”, which is an actively recited step (i.e. there is no “configured to” type language). The examiner recommends changing “wherein the first measurement is used to convert to” to, for example, “wherein the portable spirometer is configured to convert the first measurement to”. Further, it is unclear what is meant by “is used to convert to”. Is the first measurement used to convert something else to the value? Or is the first measurement itself convert to the value? For the purposes of examination and in light of the specification, it is interpreted as “wherein the portable spirometer is configured to convert the first measurement to a value representing air flow through the main flow channel”.
Regarding claims 1, 6, and 12-13: It is unclear if “a flow channel receiving part of a flow” is the same element as the “air conduit”. Further, claim 6 recites “a flow channel” and “the flow channel receiving part of the flow”. Further, claim 13 recites “a first air channel” and “a second air channel”. Is the first air channel the same element as the air conduit and/or the flow channel of claim 1? For the purposes of examination and in light of the specification, “a flow channel receiving part of a flow” is interpreted as the same element as the “air conduit”.
Regarding claim 2: It is unclear if “a value” of claim 2 is the same element as “a value” of claim 1. For the purposes of examination and in light of the specification, they are interpreted as the same element.
Regarding claim 4: A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p) II. Claim 4 recites “wherein the reference temperature sensor measures the temperature of the air after being heated by the heating element”, which may be interpreted as actively recited step(s) (i.e. there is no “configured to” type language). For the purposes of examination and in light of the specification, “wherein the reference temperature sensor measures the temperature of the air after being heated by the heating element” is interpreted as “wherein the reference temperature sensor is configured to measure the temperature of the air after being heated by the heating element”.
Regarding claim 16: It is unclear if “a flow channel of the housing” is the same element as the “air conduit”. For the purposes of examination and in light of the specification, “a flow channel of the housing” is interpreted as the same element as the “air conduit”. Further, it is unclear what is meant by “is used to convert to”. For the purposes of examination and in light of the specification, “wherein the first measurement is used to convert to a value” is interpreted as "wherein the first measurement is converted to a value".
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sandholt et al. (WO 2015193475 A1, prior art of record) in view of Addington et al. (WO 2014179083 A1, prior art of record).Regarding claim 1, as best understood:Sandholt teaches (FIGS. 3-4 and 6-7) a portable spirometer, comprising 
a housing (3) and a mouthpiece (2) being releasably connected to said housing, wherein the housing encloses a sensor unit (30) being in fluid communication with a flow channel (18) receiving part of a flow of exhaled or inhaled air from a main flow channel (13) of the mouthpiece (2) when connected to said housing (3), the sensor unit (30) being in an air conduit (18) that is separate from the main flow channel (13) and in fluid communication with the main flow channel, wherein the air conduit (18) is configured to receive at least a part of the flow of the exhaled or inhaled air via the mouthpiece (2) whereby the sensor unit (30) is configured to measure a first measurement of a flow of air flowing in the air conduit, wherein said sensor unit comprises at least a first flow sensor (e.g. abstract; page 11, lines 22-33; page 14, lines 19-23), wherein the first measurement is used to convert to a value representing air flow through the main channel (e.g. page 17, lines 26-31; page 22, lines 9-11)Sandholt fails to teach:
the first measurement is of a thermal flow of air
at least one digital differential pressure sensor comprising: a heating element, a temperature sensor arranged upstream of the heating element, and a reference temperature sensor arranged downstream of the heating element Addington teaches:
the first measurement is of a thermal flow of air; and at least one digital differential pressure sensor comprising: a heating element, a temperature sensor arranged upstream of the heating element, and a reference temperature sensor arranged downstream of the heating element ([0079], [0082])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flow/pressure sensor of Addington in the device of Sandholt to increase accuracy by using a thermal mass flow sensor and/or as it is an art-recognized equivalent to the flow measurement device of Sandholt for the purposes of measuring exhaled breath flow characteristics.
Regarding claim 2, as best understood:Sandholt and Addington teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Addington teaches:
wherein the at least one digital differential pressure sensor is configured to measure thermal flow of the air; and to convert the measured thermal flow to a value representing air flow ([0079])
Regarding claim 4, as best understood:Sandholt and Addington teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Addington teaches:
wherein the reference temperature sensor measures the temperature of the air after being heated by the heating element ([0079])
Regarding claim 5, as best understood:Sandholt and Addington teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Addington teaches:
wherein the heating element, the reference temperature sensor and the temperature sensor are arranged in series ([0079])
Regarding claim 6, as best understood:Sandholt and Addington teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Sandholt and Addington teach:
wherein the heating element, the reference temperature sensor and the temperature sensor (Addington - [0079]) are arranged in a flow channel (Sandholt - FIG. 4, flow channel corresponding to sensor unit 30) being in fluid communication with the flow channel (Sandholt - FIGS. 4 and 6-7, element 18) receiving part of the flow of exhaled or inhaled air from the main flow channel (Sandholt - FIGS. 3-4 and 6-7, element 13) of the mouthpiece (Sandholt - FIGS. 3-4 and 6-7, element 2)
Regarding claim 7, as best understood:Sandholt and Addington teach all the limitations of claim 1, as mentioned above.Sandholt also teaches (FIGS. 3-4 and 6-7):
wherein the flow channel (18) is perpendicular to the main flow channel (13) of the mouthpiece (2)
Regarding claim 11, as best understood:Sandholt and Addington teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Addington teaches:
wherein the digital differential pressure sensor is arranged as part of a microchip ([0079])
Regarding claim 16, as best understood:Sandholt teaches (FIGS. 3-4 and 6-7) a method of measuring the flow of air being inhaled or exhaled by a user, comprising:
blowing air into a mouthpiece (2) being releasably connected to a housing (3),
forwarding part of the air from a main flow channel (13) of the mouthpiece (2) to a flow channel (18) of the housing (3) enclosing a sensor unit (30) being in fluid communication with the main flow channel of the mouthpiece when connected to said housing, the sensor unit being in an air conduit (18) that is separate from the main flow channel (13) and in fluid communication with the main flow channel, where the air conduit is configured to receive at least a part of the flow of the exhaled or inhaled air via the mouthpiece, and  
measuring a first measurement of a flow of air flowing in the air conduit by means of the sensor unit (e.g. abstract; page 11, lines 22-33; page 14, lines 19-23), whereby said sensor unit comprises at least one pressure sensor (e.g. page 11, lines 30-32), wherein the first measurement I used to convert to a value representing air flow through the main flow channel (e.g. page 17, lines 26-31; page 22, lines 9-11)
Sandholt fails to explicitly teach:
the first measurement is of a thermal flow of air
the sensor is a differential pressure sensor comprising: a heating element, a temperature sensor arranged upstream of the heating element, and a reference temperature sensor arranged downstream of the heating elementAddington teaches:
the first measurement is of a thermal flow of air; and the sensor is a differential pressure sensor comprising: a heating element, a temperature sensor arranged upstream of the heating element, and a reference temperature sensor arranged downstream of the heating element ([0079], [0082])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pressure/flow sensor of Addington in the method of Sandholt to increase accuracy by using a thermal mass flow sensor and/or as it is an art-recognized equivalent to the flow measurement device of Sandholt for the purposes of measuring exhaled breath flow characteristics.
Regarding claim 17, as best understood:Sandholt and Addington teach all the limitations of claim 16, as mentioned above.As combined in the claim 16 rejection above, Addington teaches:
wherein one or more characteristics of the flow of exhaled or inhaled air is measured by measuring a first temperature of a part of the flow by the temperature sensor, heating the part of the air having past the temperature sensor by means of the heating element, and measure a second temperature of the part of the flow by the reference temperature sensor ([0079])

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sandholt et al. (WO 2015193475 A1, prior art of record) in view of Addington et al. (WO 2014179083 A1, prior art of record) and further in view of Davis et al. (US 20150164373 A1, prior art of record).Regarding claim 8, as best understood:Sandholt and Addington teach all the limitations of claim 1, as mentioned above.Sandholt fails to teach:
a second digital differential pressure sensorDavis teaches:
a second digital differential pressure sensor ([0058], FIG. 4 elements 404-1 and 404-2)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use two sensors, as taught by Davis, in the device of Sandholt to increase accuracy by having one low flow sensor and one high flow sensor (Davis - [0058]).
Regarding claim 9, as best understood:Sandholt, Addington, and Davis teach all the limitations of claim 8, as mentioned above.As combined in the claim 8 rejection above, Davis teaches:
wherein the first and second digital differential pressure sensors are arranged in parallel ([0058])
Regarding claim 10, as best understood:Sandholt, Addington, and Davis teach all the limitations of claim 8, as mentioned above.As combined in the claim 8 rejection above, Davis teaches:
wherein the first and second digital differential pressure sensors are arranged in series ([0058])

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sandholt et al. (WO 2015193475 A1, prior art of record) in view of Addington et al. (WO 2014179083 A1, prior art of record) and further in view of Ssenyange (US 20150250408 A1, prior art of record).Regarding claim 12, as best understood:Sandholt and Addington teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Sandholt and Addington teach:
wherein the heating element, the reference temperature sensor and the temperature sensor of the first digital differential pressure sensor are arranged in a microchip (Addington - [0079]), where the air conduit (Sandholt - FIGS. 6-7, element 18 OR FIG. 4, flow channel corresponding to sensor unit 30) has an inlet in fluid communication with the mouthpiece (Sandholt - FIGS. 4 and 6-7, element 2) and an outletSandholt and Addington fail to teach:
the air conduit arranged in the microchip
the microchip has an inlet at one side of the microchip and an outlet at the other side of the microchipSsenyange teaches:
the sensor is arranged in a microchip, the air conduit arranged in the microchip, and the microchip has an inlet at one side of the microchip and an outlet at the other side of the microchip (FIG. 6, in particular FIG. 6C - [0057])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the microchip containing the channel(s), as taught by Ssenyange, in the device of Sandholt to reduce device size.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sandholt et al. (WO 2015193475 A1, prior art of record) in view of Addington et al. (WO 2014179083 A1, prior art of record), further in view of Davis et al. (US 20150164373 A1, prior art of record) and further in view of Neville (EP 0552916 A1, prior art of record).Regarding claim 13, as best understood:Sandholt and Addington teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above Sandholt and Addington teach:
wherein the heating element, the reference temperature sensor and the temperature sensor (Addington - [0079]) of the first digital differential pressure sensor are arranged in a first air channel (Sandholt) Sandholt and Adding fail to teach:
a second sensor in addition to the first sensor, wherein the diameter of the first fluid channel of the first sensor and the diameter of the second fluid channel of the second sensor are differentNeville teaches:
a second sensor in addition to the first sensor, wherein the diameter of the first fluid channel of the first sensor and the diameter of the second fluid channel of the second sensor are different (e.g. Col. 11, Line 53 through Col. 12, Line 19)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use two sensors with differing channel diameters, as taught by Neville, in the device of Sandholt to yield increased accuracy over a larger range of flow rates.

Allowable Subject Matter
Claims 3 and 14-15 would be allowable if rewritten to overcome the objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3 and 14: Although prior art cited above is relied upon as teaching the first and/or second “digital differential pressure sensor”, the rejection hinges on the instant claims defining the “digital differential pressure sensor” as comprising a heating element, a temperature sensor arranged upstream of the heating element, and a reference temperature sensor arranged downstream of the heating element. Since the prior art teaches a sensor comprising a heating element, a temperature sensor arranged upstream of the heating element, and a reference temperature sensor arranged downstream of the heating element, it may be broadly interpreted as “digital differential pressure sensor”. Claims 3 and 14, however, explicitly recite: “wherein the at least one digital differential pressure sensor is configured to measure a first temperature and a second temperature which are converted to a differential pressure”; and “wherein the first digital differential sensor is configured to measure the differential pressure within a first interval, and the second digital differential sensor is configured to measure the differential pressure within a second interval”, respectively. 
Regarding claim 15: This claim is indicated due to at least its dependency on claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856